SINGLE SIDE TEMPORARY FASTENER WITH CONSTANT PRESSURE FEATURE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of i) Invention II and ii) Species C in the reply filed on 2/17/2022 is acknowledged.  The traversal is on the ground(s) that i) the Office has failed to identify any mutually exclusive features or how the inventions as claimed have materially different design, and ii) the Office has failed to identify any mutually exclusive features regarding the embodiments.  This is not found persuasive because i) the Office identifies Invention I requiring a threaded screw and Invention II requiring a hybrid sleeve (exclusive features and different design), and ii) the Office identifies a majority of the exclusive features regarding the embodiments (inner/outer sleeves, gaps, retention features, memory rings, self-adjusting seals, hybrid sleeves, etc.) (see restriction requirement mailed 12/27/2021).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention I and Species A-B and D-F, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/17/22.
Further, Examiner withdraws claim 18 as being drawn to a non-elected embodiment, Species E.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 616, 650.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference 
Claim Interpretation
	Claim 20 recites, “the outer sleeve is manufactured from a material with memory characteristics”; the term “memory characteristics is interpreted as “a material that can expand and return to its original shape” (specification).
Claim Objections
Claim 16 objected to because of the following informalities: “the SSTF” should read, “the temporary fastener”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bigot (US20160312815).
Regarding claim 16, Bigot teaches a temporary fastener to fasten at least two work pieces together where a portion of the fastener is disposed in substantially aligned holes or bores formed in the work pieces, the SSTF comprising (Abstract):
a fastener housing having a first end and a second end (left), the second end having a bore to allow extending or retracting translational movement of a collet body (15) within the fastener housing (Fig. 2; see annotated Fig. 2);
a hybrid sleeve structure comprising: an inner sleeve (20) embracing the second end (left), the inner sleeve having a sliding zone (Fig. 2; see annotated Fig. 2);
an outer sleeve (11) encompassing the inner sleeve (20) around a cooperating face, the outer sleeve (11) having a retention end to retain the outer sleeve to the sliding zone, the sliding zone (31) allowing the retention end sliding along the sliding zone (Fig. 2; see annotated Fig. 2);
and a memory ring (22) disposed between the inner sleeve (20) and the outer sleeve (11) (Fig. 2);
the hybrid sleeve structure enabling the outer sleeve (11) to simultaneously translate for dampening and rotate with respect to the inner sleeve (20) for accommodating changes in geometry of the at least two work pieces ([0040]; [0045-0046]; Fig. 2).
Regarding claim 17, Bigot teaches wherein the memory ring (22) is a spring, a grommet, a split washer or a locking washer ([0036]; Fig. 2).
Regarding claim 19, Bigot teaches wherein the cooperating face is a partial cooperating face aligned to the translational movement direction of the collet body (15) (Fig. 2; see annotated Fig. 2).
Regarding claim 20, Bigot teaches wherein the outer sleeve (11, comprising 13) is manufactured from a material with memory characteristics (Fig. 2; [0041]).  The end-fitting (13) is a part of the outer 

    PNG
    media_image1.png
    240
    433
    media_image1.png
    Greyscale

Bigot, annotated Fig. 2
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McClure (US20050200066) teaches a temporary fastener with an inner and outer sleeve with a memory ring therebetween.
Jones (US3883219) teaches a temporary fastener with an inner and outer sleeve with a memory ring therebetween.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723